                       Case 7:19-mj-00242-RCG Document 1 Filed 07/24/19 Page 1 of 4

AO   91 (Rev.   08/09) ctriminai Complaint      '-/'a'1L)O             'ó1.           )f7'?'5i'(..
                                             UNITED STATES 1$ISTRICT COURT                                                       F IL E D
                                                                           for the
                                                              Western District of Texas                                      JUL 2 4 2019
                                                                                                                       CLERJçU.SA                    A.
                      Uited States of America                                 )                                       WESTERN D         RIC   0
                         Kevin Daniel Gaudin                                  )      Case No.                                                     PUTY




                                 Defendant(s)



                                                              CRIMINAL COMPLAINT

           I, the co riplainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the late(s) of                          July 24th, 2019                  in the county of                    Ector                    in the
       Western                District of             Texas            ,   the defendant(s) violated:

                 Code ection                                                            Offense Description

18 Usc 922(g)(            )                            Felon in Possession of Firearm.

21 usc Sec. 8            1                             Possessing a controlled Substance with intent to distribute a fifty grams or
                                                       more of actual methamphetamine.




            This criininal complaint is based on these facts:
See attached




            i$ Cont nued on the attached sheet.


                                                                                                             Complainant 's signature

                                                                                         Gerardo Ornelas, Investigator, Ector county SO
                                                                                                              Printed name and title

Sworn to beforeme and signed in my presence.


Date:
                                                                                                 22nature
City and state:                                 Midland, Texas                               Ronald     c.   Griffin, U.S. Magistrate     Judge
                                                                                                             Printed name and title
        Case 7:19-mj-00242-RCG Document 1 Filed 07/24/19 Page 2 of 4



                                 AFFIDAVIT

      I, Gerardo Ornelas, Task Force Officer (TFO), Drug Enforcement
Administration (DEA), United States Department of Justice, being
first 4iiy sworn, deposes and states as follows:

  1.   I am an investigative or law enforcement officer of the United
       States within the meaning of Title 18, United States Code,
       Sction 3053. I have been employed as a Deputy Sheriff with the
       Edtor County Sheriff's Office for approximately eight years. For
       tile first four years I was assigned to Patrol Division. For the
       pst four years I have been assigned as an invetigator
       irvestigating narcotics and vice offenses.        I'm currently
       asigned to DEA as a Task Force Officer investigating narcotics
       arid vice offenses. I am currently assigned to the investigation
       o   Kevin Daniel GAUDIN on the accusation that they committed an
       offense against the United States of Felon in Possession of
       Firearm,   in violation of 18     United States Code, Section
       922(g)and Possession with the intent to distribute 50 grams or
       mc1re of actual methamphetamine violation of 21 United States
       Cde, section 841.
  2.   Te   sole purpose of this affidavit is to establish that there
       is probable cause to believe that Kevin Daniel GAUDIN engaged
       in specific criminal activity. This affidavit is made, in part,
       on the personal knowledge derived from participation in this
       inivestigation and, in part, upon information and belief.   The
       soirce of information and belief are: oral and written reports
       about this investigation that have been received,        either
       directly or indirectly from other local law enforcement
       officers. This affidavit does not contain all information known
       to law enforcement officers concerning this matter.

  3.   On  Wednesday,  July 24th, 2019 Ector County Sheriff's Office
       (ESO) Special Investigations Unit (SIU) were contacted by
       De uty Dustin Alderman reference to a stop he had conducted.
       De uty Alderman had received information reference     to an
       in ividual operating a unknown color of motorcycle that was
       st len.   Deputy Alderman stated the information stated the
       in ividual was going to be in possession of a firearm and
       me hamphetamine.

  4.   Deputy Alderman observed a motorcycle matching the description
       of the information he had received at the Stripes located at
       10l0 W. 42' Street. Deputy Alderman noticed the motorcycle did
       not. have a rear license plate displayed on it and appeared to
       haive been spray painted. Deputy Alderman observed Kevin Daniel
       GAJDIN. Deputy Alderman observed GAUDIN to be very nervous and
       quckly got onto the bike.
          Case 7:19-mj-00242-RCG Document 1 Filed 07/24/19 Page 3 of 4




5.    Deputy Alderman observed as GAUDIN was getting onto the
      mqtorcycle and recognized the outline or imprint of a pistol in
      GUDIN's waistband. GAUDIN was taken off the motorcycle by
      Dputy Alderman. At that time GAUDIN stated without his penal
      iliterest that he was armed and had a weapon. Deputy Alderman
      qi4ickly detained GAUDIN and located a Taurus, PT111, 9mm, serial
      # TDN54798, that was manufactured in Miami Florida in GAUDIN's
      wistband.

6.    Dputy Alderman was told by GAUDIN that he did have "DOPE"     in
      hs   left pocket. With consent Deputy Alderman retrieved a large
      pilastic  clear bag with     192.6 gross    grams  of  suspected
      mthamphetamine inside of it. GAUDIN was read his Miranda
      Wrnings and agreed to talk with law enforcement. GAUDIN stated
      tIat he had a possible stolen firearm at his residence located
      at 1443 Brittany Lane in Odessa, Ector County, Texas.

7.    GPUDIN was transported to his residence mentioned above. GAUDIN
      dd give written consent to search his room and retrieve the
      siolen firearm. The firearm was located in a dresser drawer and
      dscribed as a Lorcin, L380, serial # 079072, manufactured in
      Miira Loma, California. The firearm did come back stolen out of
      Nw Mexico.
8.    GUDIN was later transported    to the ECSO. TFO Gerardo Ornelas
      anJd Investigator Mark Luna met with GAUDIN. TFO Ornelas read and
      gave GAUDIN his Miranda Warnings witnessed by Investigator Luna.
      G1UDIN did waive his rights and agreed to speak with law
      edforcement. GAUDIN stated he had the firearm for protection and
      wainted to be armed so he could protect his girlfriend. GAUDIN
      sated he knew he was a convicted felon and was not suppose to
      b in possession of a firearm. GAUDIN stated the methamphetamine
      1 cated on his person was for him to sell to help pay off a
      d bt. GAUDIN stated he had just got the methamphetamine the same
      night.

9. I    vestigator Ornelas then contacted Assistant United States
      Attorney Glenn Harwood and informed him of the incident. AUSA
      H rwood did agree to prosecute GAUDIN on the federal level.

                                CRIMINAL HISTORY

10.           On May 26th, 2006, GAUDIN was convicted of Burglary of a
      Haitation     a State Jail Felony in Ector County and sentenced to
      9    nonth confinement.

11.        On May 26th, 2006, GAUDIN was convicted of Theft of
      Property a State Jail Felony in Ector County, Texas and sentenced
          Case 7:19-mj-00242-RCG Document 1 Filed 07/24/19 Page 4 of 4



         td   9   months confinement.

   12.        On July 24th, 2006, GAUDIN was convicted of Unlawful
         Pdssession of a Firearm by Felon a Third Degree Felony in Ector
         Cunty, Texas and sentenced 4 years confinement.

   13.        If convicted GAUDIN face a minimum mandatory term of
        irqprisonment of 10 years, up to life in prison, a 5 year
        minimum mandatory term of supervised release, a maximum fine
        o  $10,000,000, and a $100 Special Assessment. GAUDIN faces
        a minimum mandatory term of imprisonment of ten years, up to
        lfe in prison, a five year minimum mandatory term of
        sipervised release, a maximum fine of $4 million, and a $100
        Special Assessment for felon in possession of a firearm.




Investiator Gerardo Ornelas,
Ector    Cunty Sheriff's Office

Sworn ahd Subscribed before me this                     July 2019.



Unitd' $fat          Magistrate Ronald   C.   Griffin
